        Case 4:18-cr-00171-JEG-CFB Document 72 Filed 06/18/19 Page 1 of 1
                         TRANSMITTAL SHEET

TO: Clerk, U.S. Court of Appeals, 8th Circuit               DATE: June 18, 2019

FROM: Clerk, U.S. District Court, Southern District of Iowa - Davenport


Appeal Number:       19-2076

District Court Number:     4:18-cr-00171

Name:       USA v. Vincent Ballard


TRANSMITTED HEREWITH:


Original File:


Designated Clerk=s Record:


Sealed Docs:       One SEALED Judgment (#60) - 3 SEALED Copies
                   One SEALED PSIR (#54) - 3 SEALED Copies


Transcript:        One Sentencing Hearing Transcript (#69) – 1 Copy
                   One Change of Plea Transcript (#68) – 1 Copy
                   One Motion Hearing Transcript (#36) – 1 Copy


Exhibits:


Comments:
